Citation Nr: 0918939	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus , 
Maine
 
 
THE ISSUES
 
1.  What evaluation is warranted for a chronic low back 
strain from May 20, 2005?
 
2.  What evaluation is warranted for a chronic low back 
strain from November 13, 2008?
 
3.  Entitlement to a referral for consideration of 
extraschedular rating for a chronic low back strain.
 
4.  Entitlement to an increased rating for residuals of a 
torn right medial meniscus with chondromalacia, currently 
evaluated as 10 percent.
 
5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee torn ligaments.
 
6.  Entitlement to a referral for consideration of an 
extraschedular rating for a torn right medial meniscus with 
chondromalacia.
 
7.  Entitlement to a referral for consideration of 
extraschedular rating for residuals of torn left knee 
ligaments.
 
 
REPRESENTATION
 
Appellant represented by:  Maine Veterans' Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant, appellant's spouse
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from April 1966 to 
February 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Togus, Maine , Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.
 
In February 2007, the Veteran offered testimony before a 
Decision Review Officer at a hearing at the Togus, RO.  A 
transcript of the hearing has been associated with the claims 
file.
 
In September 2008, the claims were remanded for further 
development and to provide the Veteran with VA examinations.  
The claims are again before the Board for appellate review.
 
In a December 2008 rating decision, the evaluation for a 
chronic low back strain was increased to 40 percent, 
effective November 13, 2008.  The Veteran's claim for an 
evaluation in excess of 10 percent for torn medial meniscus 
of the right knee was denied.

The rating decision also granted service connection for 
degenerative joint disease of the left knee, and assigned a 
30 percent rating, effective November 13, 2008.  Notably, the 
record shows that the Veteran has been service connected for 
residuals of torn left knee ligaments and assigned a 20 
percent rating for that disorder since February 1970.  As 
such, that 20 percent rating is protected.  38 C.F.R. § 
3.951(b) (2008).  Moreover, it must be recalled the appellant 
underwent ligament surgery while on active duty.  Hence, even 
if the appellant also has left knee degenerative joint 
disease, he still has residuals of torn left knee ligaments, 
and the 20 percent rating is protected. 

The December 2008 rating decision, however, in granting 
service connection for degenerative joint disease and 
assigning a 30 percent rating appears to have attempted to 
sever service connection for residuals of torn left knee 
ligaments.  That severance was clearly and unmistakably 
erroneous, the appellant's separate protected 20 percent 
rating for residuals of torn left knee ligaments is restored, 
and the RO must undertake corrective action at once.  
Accordingly, the Board will address the issue of entitlement 
to an increased rating for residuals of torn left knee 
ligaments, evaluated as 20 percent disabling.  VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997).  The Board does not have 
jurisdiction to address the 30 percent rating assigned left 
knee degenerative joint disease.  

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disorders.  This was referred to the RO 
for appropriate consideration in September 2008 and has not 
yet been developed.  Hence, the Board again refers this 
matter to the RO for appropriate consideration.
 
The issues of entitlement to referral for consideration of 
extraschedular ratings for a chronic low back strain, torn 
right medial meniscus with chondromalacia, and residuals of 
torn left knee ligaments are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington , DC .
 
 
FINDINGS OF FACT
 
1.  Between May 20, 2005, and November 12, 2008, the 
Veteran's chronic lumbar strain was productive of a  combined 
range of motion of the thoracolumbar spine less than 235 
degrees.
 
2.  Since November 13, 2008, the Veteran's chronic low back 
strain has not resulted in unfavorable ankylosis of the 
entire thoracolumbar spine.
 
3.  The Veteran's residuals of a torn right medial meniscus 
with chondromalacia have not been productive of extension 
limited to 15 degrees or flexion limited to 30 degrees.
 
4.  The Veteran's residuals of torn left knee ligaments have 
not been productive of extension limited to 20 degrees.
 
5.  Since November 13, 2008, the Veteran's residuals of torn 
left knee ligaments have not been productive of extension 
limited to 30 degrees.
 
 
CONCLUSIONS OF LAW
 
1.  Between May 20, 2005 and November 12, 2008, the criteria 
for a 10 percent rating for a chronic low back strain were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).
 
2.  Since November 13, 2008, the criteria for a rating in 
excess of 40 percent for a chronic low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237.
 
3.  The criteria for a rating in excess of 10 percent for 
residuals of a torn right medial meniscus with chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5261, 
5262.
 
4.  Prior to November 13, 2008, the criteria for a rating in 
excess of 20 percent for residuals of torn left knee 
ligaments were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5261.
 
5.  Since November 13, 2008, the criteria for a rating in 
excess of 30 percent for residuals of torn left knee 
ligaments have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
Regarding the Veteran's low back strain claim, as service 
connection, an initial rating, and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.
 
As to the Veteran's knee claims, the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in correspondence dated in July 2005 of the 
information and evidence needed to substantiate and complete 
a claim.  The December 2006 statement of the case provided 
notice how the appellant's knee disorders are to be rated.  
VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claims on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until correspondence in April 2006.  The record, 
however, shows that any prejudice that this timing error 
caused was harmless, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
and thus any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The claims were readjudicated in October 2007 and December 
2008 supplemental statements of the case.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.
 
Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.   38 U.S.C.A. § 5110(b)(1).  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from that date.  38 U.S.C.A. § 5110(b)(2).
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 Significantly, if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).
 
 
Low back strain
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, or a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  A 
lumbosacral strain warrants a 20 percent evaluation where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.      38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 
(2).  See also id., Plate V.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).  The 
combined normal range of thoracolumbar motion is 240 degrees. 
 Id.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.   
Id.
 
In November 2005, the Veteran was afforded a VA examination.  
He reported pain present off and on, particularly for the 
last 10 to 15 years.  He reported sometimes having radiation 
into the right hip and occasionally radiation to the right 
knee, and very rarely to his ankle.  Stiffness occurred in 
the morning only.  He was not taking medication or using a 
brace.  Physical examination revealed flexion to 90 degrees 
with onset of pain and stiffness at that point.  Lateral 
bending to the left was to 25 degrees, and to the right was 
to 15 degrees.  Extension was to 10 degrees.  Bilateral 
rotation was to 25 degrees.  Repetitive bending did not 
change the performance of the pain.  The appellant reported 
decreased sensation in the right posterior calf which was 
atrophic compared to the left.  He had no deep tendon 
reflexes, but the appellant was noted to be a diabetic.  
Motor strength was 5/5.  Straight leg raising was positive on 
the left at 60 degrees, and on the right at 50 degrees.  X-
rays of the lumbar spine revealed multilevel hypertrophic 
spondylosis, and lumbar scoliosis was convexed to the left, 
with a question of rotary component.  The Veteran was 
diagnosed with a chronic low back strain, secondary to 
degenerative joint disease in the knees; lumbar scoliosis, 
convex to the left; and severe, multilevel hypertrophic 
lumbar spondylosis.
 
In July 2007, at a VA outpatient appointment, the Veteran 
complained of increasing low back pain.  Muscle tightness was 
reported to be worse in the morning, but present most of the 
day.  Pain radiated to right hip only with walking or working 
hard, and then would radiate down his leg to his knee.  An 
examination of the lumbar spine showed no tenderness.  
Strength was a 5/5.  He was able to flex to touch the floor.  
Hyperextension caused no increased pain.  An MRI showed low 
back pain due to degenerative joint disease with secondary 
myofascial pain.  The Veteran mainly complained about an 
aching area in the small of his back and stiffness, with 
radiculopathy being less of a concern.
 
In September 2007, the Veteran was seen for a VA chiropractic 
consult.  The Veteran noted that low back pain increased with 
slight anterior flexion, overhead work, vacuuming, bending, 
and twisting.  Trunk range of motion was limited due to lower 
back pain on the left side while in left and right lateral 
bending positions.  Motion palpation revealed fixation of the 
left sacroiliac joint.  He was tender to palpation over the 
posterior superior iliac spine.  The Veteran was diagnosed 
with chronic mechanical lumbo-pelvic segmental dysfunction, 
complicated by multilevel degenerative disc and joint disease 
of the spine.  X-rays of the thoracic spine showed mild to 
moderate degenerative facet changes.  The Veteran was 
prescribed an orthotic for his left shoe to begin lift 
therapy.  
 
On November 13, 2008, the Veteran was afforded another VA 
examination.  The Veteran reported that his back hurt daily, 
with pain at a level six out of 10 on the pain scale.  
Reportedly his back pain had gotten progressively worse since 
the onset of his disability, and if he engaged in any type of 
activity he would need to stay in bed the next day.  The 
physician noted a history of fatigue, decreased motion, 
stiffness, and severe pain across the low back without 
radiation.  Flare-ups occurred for one to two days every two 
to three weeks and were described as severe.  The Veteran 
used a cane for ambulation and was unable to walk more than a 
few yards.  An examination of spinal muscles noted pain with 
motion, but there was no spasm, atrophy, or guarding.
 
Physical examination of the thoracolumbar motion showed 
flexion to 36 degrees with pain, and to 24 degrees after 
repetitive use.  Extension was to 14 degrees with pain 
beginning at 8 degrees, left lateral flexion was to 16 
degrees with pain beginning at 8 degrees, right lateral 
flexion was to 8 degrees with pain beginning at 2 degrees, 
and lateral rotation bilaterally was to 20 degrees with pain 
beginning at that point.  The Veteran was diagnosed with a 
chronic low back strain associated with left and right knee 
disease.  Effects on usual daily activities were reported, 
including severe effects on chores, shopping, recreation, and 
traveling.  The Veteran reportedly was prevented from 
exercise and sports.  The Veteran's back disability had a 
mild effect on feeding, bathing, dressing, toileting, and 
grooming.  The Veteran stated he was unemployed because of 
his back and knee pain.  The examiner opined that the 
Veteran's degenerative disc disease was unrelated to his 
lumbar strain, and that degenerative disease was not caused 
or aggravated by the strain.  
 
The Board finds that from May 20, 2005, to November 12, 2008, 
the Veteran was entitled to a 10 percent rating.  In this 
regard, while a November 2005 VA examination revealed flexion 
to 90 degrees, the combined range of motion shown was greater 
than 120 degrees but less than 235 degrees.  Accordingly, 
under the provisions of 38 C.F.R. § 4.59 and 4.71a, the Board 
finds that a 10 percent rating was in order for this term.  

A 20 percent evaluation was not in order during this term in 
the absence of clinical evidence showing forward 
thoracolumbar flexion less than 60 degrees, or a combined 
range of thoracolumbar motion less than 120 degrees, or 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  In this 
regard, the Board acknowledges the fact that the appellant 
has been diagnosed with scoliosis.  The Board also notes, 
however, that the grant of service connection is limited to a 
lumbar strain.  Service connection is not in effect for 
lumbar scoliosis, lumber degenerative joint disease, or 
lumbar degenerative disc disease.  Hence, that finding may 
not be considered.

As noted above, following the VA examination on November 13, 
2008, the Veteran was assigned a 40 percent rating for his 
service connected lumbar strain.  The Veteran, however, is 
not entitled to an evaluation in excess of 40 percent since 
November 13, 2008 because he does not have unfavorable 
ankylosis of the entire thoracolumbar spine due to a 
lumbosacral strain.  Indeed, the veteran maintains at least 
some motion in each plane of movement.  Therefore, a 40 
percent rating is correct for the period since November 13, 
2008.
 



Residuals of bilateral torn knee ligaments
 
Service connection is in effect for residuals of torn 
ligaments in each of the appellant's knees.  The Veteran's 
right knee is assigned a 10 percent rating, and the 
appellant's left knee is assigned a 20 percent rating.  Each 
of these ratings is protected.  38 C.F.R. § 3.951.

The Veteran is also in receipt of a separate 30 percent 
rating for degenerative joint disease of the left knee, but 
that rating is not before the Board.  Unlike evaluating 
ligament disorders, degenerative joint disease is rated based 
on limitation of motion.  Again, however, the rating assigned 
left knee degenerative joint disease is not in appellate 
status.
 
Turning then to the question whether the appellant is 
entitled to an increased rating for either knee ligament 
injury, the Board observes that under Diagnostic Code 5257, 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability, will be rated as 10 percent disabling 
when slight, as 20 percent disabling when moderate, and as 30 
percent when severe.  38 C.F.R. § 4.71a.
 
At the November 2005 VA examination, the Veteran reported 
constant bilateral knee pain.  Both knees would pop, snap, 
and crunch, but not lock.  The left knee reportedly 
occasionally kick out, and occasionally bilateral swelling 
was present.  Both knees were stiff.  Physical examination of 
the knees showed a 1+ effusion bilaterally.  The range of 
motion on the right was from zero to 110 degrees, and from 10 
to 105 degrees on the left.  Repetitive flexion and extension 
reduced range of motion by 10 degrees, bilaterally.  The 
ligaments were stable bilaterally except for a minimal wiggle 
of 0.25 centimeters on the left.  Lack of endurance and easy 
fatigability was not apparent during the evaluation.  X-rays 
of the knees revealed bilateral degenerative joint disease, 
mostly the medial compartments and the peripatellar areas.
 
In August 2006, an orthopedic surgery note explained that the 
Veteran's knees were sore, the left more so than the right.  
Occasional swelling was reported.  Range of motion was 
decreased to about 90 degrees flexion, but the surgeon did 
not clarify to which knee he was referring.  The nature and 
extent of any instability was not reported.
 
In March 2007, the Veteran met with a VA orthopedic surgeon.  
Flexion on the right was to 130+ degrees and to 100 degrees 
on the left.  The Veteran had full extension on the right, 
and full extension with some effort on the left.  Testing to 
varus and valgus stresses revealed "OK" findings.  The 
patellae were stable bilaterally  X-rays showed nearly 
completed medial joint space loss on the left, and less so on 
the right.  The Veteran was diagnosed with chronic, 
progressive left knee pain due to degenerative joint 
disease.  He requested that a total knee replacement be done 
sometime in November 2007.  An addendum in April 2007 noted 
that the Veteran's hemoglobin levels due to his diabetes 
mellitus, type II, were too high to perform elective 
surgery.  In October 2007, the Veteran cancelled the surgery.
 
In July 2007, the Veteran stated that he was planning on 
undergoing a total knee replacement in November 2007.  Pain 
was lateral over the knee, with a sharp, constant pain.  He 
reported a great deal of knee stiffness, especially in the 
morning.
 
At the November 13, 2008 VA examination, the Veteran reported 
severe bilateral knee pain, left greater than right, which 
became worse with any activity.  The Veteran reported always 
ambulating with a cane.  He reported bilateral stiffness.  He 
denied a history of the knees giving way, a history of 
instability, as well a having any episodes of subluxation.  A 
physical examination of the right knee showed flexion to 98 
degrees, with pain beginning at 80 degrees of flexion.  There 
was no additional loss of motion on repetitive use.  
Extension was to zero degrees, with no pain and no loss of 
motion on additional use.  Left knee flexion was to 92 
degrees, with pain beginning at 76 degrees.  There was 
additional loss of motion on repetitive use due to pain, 
where the range of motion was zero to 60 degrees.  Extension 
was to 24 degrees, with pain beginning at 50 degrees.  There 
was no additional loss of motion on repetitive use.  There 
was left knee grinding, crepitation, and snapping.  The 
examiner reviewed prior x-rays.  The Veteran was diagnosed 
with severe degenerative joint disease with 
chondrocalcinosis, bilaterally.
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against finding severe 
recurrent right knee subluxation or lateral instability, and 
against finding moderate recurrent left knee subluxation or 
lateral instability.  Indeed, the only adverse finding during 
the appellate term was recorded in 2005 when a minimal wiggle 
of 0.25 centimeters was found with respect to the left knee.  
In light of the foregoing, the Board finds that the claims of 
entitlement to increased ratings for residuals of torn left 
and right knee ligaments must be denied. 

 
ORDER
 
Entitlement to a 10 percent rating for a chronic low back 
strain for the period from May 20, 2005 to November 12, 2008 
is granted subject to the laws and regulations governing the 
award of monetary benefits.
 
Entitlement to a rating in excess of 40 percent for chronic 
low back strain for the period since November 13, 2008 is 
denied.
 
Entitlement to an increased rating for residuals of a torn 
right medial meniscus with chondromalacia  is denied.
 
Entitlement to an increased evaluation for residuals of torn 
left knee ligaments is denied.


 
REMAND
 
The record shows that the Veteran claims to be unemployed due 
to his disabilities.  The record also shows that he suffers 
from nonservice connected diabetes.  In November 2005, the 
Veteran stated that he was still working, but was starting to 
get laid off more often due to his disabilities.  He 
reportedly had lost two weeks of work over the last year due 
to his knee disorders.  At his February 2007 RO hearing, the 
Veteran stated that he had been out of work for over a year 
due to his disabilities, specifically from difficulties with 
kneeling and climbing.  He denied, however, filing for Social 
Security disability at that time.  In March 2007, the Veteran 
told an orthopedic surgeon that he was unable to work because 
of his left knee.  In a November 2008 VA examination, the 
Veteran noted that he was unemployed due to knee and back 
pain.  The physician noted that a chronic low back strain 
associated with left and right knee disease had effected the 
appellant's employment, and noted the disability's effects on 
many usual daily activities to be severe.
 
In the December 2008 supplemental statement of the case, the 
RO found that a review of the Veteran's record did not 
disclose any unusual or exceptional circumstances involved 
marked interference with employment or frequent periods of 
hospitalization.  The Board disagrees and finds that referral 
to the Director of the Compensation and Pension Service is in 
order.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain the Veteran's 
employment history and any other relevant 
information pertaining to his 
unemployability.  If the RO finds that a 
medical opinion is necessary to determine 
whether the Veteran is unemployable based 
on his service connected disabilities, to 
include a chronic low back strain, left 
knee degenerative joint disease, residuals 
of torn left knee ligaments, residuals of 
a torn right knee medial meniscus with 
chondromalacia, and major depression, then 
an opinion should be requested from a 
physician.
 
2.  Upon completion of the foregoing, the 
RO should first readjudicate the Veteran's 
claim of entitlement to total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  Thereafter, the RO must refer 
to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
the claims of entitlement to a chronic low 
back strain,  referral of a torn right 
medial meniscus with chondromalacia, and 
residuals of torn left knee ligaments for 
consideration of extraschedular ratings.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is reminded that they must issue a rating decision 
restoring the protected and separate 20 percent evaluation 
for residuals of torn left knee ligaments.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


